—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting that part of the cross motion of defendant Angelo Spadotto Construction, Inc. (Spadotto) seeking summary judgment dismissing the cause of action alleging common-law negligence and the violation of Labor Law § 200. There is an issue of fact whether Spadotto controlled the manner and method of the work of plaintiff James Pope (see, Colella v Donaldson, 261 AD2d 912), thus precluding an award of summary judgment on that cause of action (see, Zuckerman v City of New York, 49 NY2d 557, 562). We therefore modify the order by denying the cross motion in part and reinstating that cause *891of action. (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.